                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )        No. 1:19-cr-00378-JMS-MJD
                                                     )
WILLIAM ERIC MEEK and                                )
BOBBY LEE PEAVLER,                                   )
                                                     )
               Defendants.                           )

              DEFENDANT BOBBY PEAVLER'S MOTION TO COMPEL
             THE PRODUCTION OF MATERIALS FROM BACKUP TAPES
                         IN AN ACCESSIBLE FORM

       Pursuant to Federal Rule of Criminal Procedure 16(d), Defendant Bobby Peavler

respectfully moves for an order compelling the government to produce relevant material from

backup tapes to Defendants in an accessible form. There is important evidence in the

government's possession that it has not made available to Mr. Peavler in accessible form. That

evidence was provided to the government by Celadon Group, Inc. ("Celadon") and consists of

backup tapes including email boxes of 106 employees that Celadon's own lawyers identified as

containing information relevant to the events of this case.

       The backup tapes contain important evidence for Mr. Peavler. For instance, the

Indictment contends that trucks were not properly valued at Celadon and that the accounting at

Celadon was done improperly, but the government has not produced emails from many of the

accounting employees who actually performed the accounting and who were in communication

with Celadon's outside auditor. The email boxes on the backup tapes – which have not been

produced or apparently even examined by the government – belonged to individuals such as

Celadon's accounting manager, its internal audit manager, and its email administrator.



                                                 1
          The government has offered to make these backup tapes available to the defense if: (i) the

defense incurs the costs necessary to restore the backup tapes; and (ii) the defense hires a third

party to conduct a review of the information on the tapes and assert claims of attorney-client

privilege and other privileges on behalf of Celadon (which had not performed such a review

before turning the tapes over to the government).

          The government's offer is inconsistent with Rule 16 and its obligations under Brady v.

Maryland, 373 U.S. 83 (1963), which require the government to review the material in its

possession and make material responsive under Rule 16 and Brady available to the defense in an

accessible way. By refusing to restore the information on backup tapes and by insisting that Mr.

Peavler undertake the cost of a privilege review on behalf of a third party, the government has

not made the information on the tapes available in an accessible way and has not complied with

its obligations under Rule 16 and Brady. Moreover, the government is well-suited to restore the

tapes and to conduct a privilege review, while Mr. Peavler does not have the resources to restore

the tapes, hire a third party to conduct a privilege review for Celadon, and defend himself at

trial.1

          For the reasons identified above and in the accompanying memorandum of law,

Defendant Bobby Peavler respectfully requests that the Court grant his motion and enter an order

compelling the government to (i) restore the backup tapes containing the email boxes of the 106

Celadon employees; (ii) cooperate with defense counsel to identify any other backup tapes that




1
      In support of his motion, Mr. Peavler has attached the declarations of Michael Kelly and
Eric Mandel.


                                                  2
are reasonably believed to contain relevant evidence not otherwise produced in the case; (iii)

bear the cost of restoring those tapes that contain relevant evidence not otherwise produced; and

(iv) conduct the privilege review concerning the backup tapes that are restored.

                               Respectfully submitted,

 /s/ Sergio E. Acosta                               /s/ Michael P. Kelly
 Sergio E. Acosta, Pro hac vice                     Michael P. Kelly, Pro hac vice
 Akerman LLP                                        Douglas B. Paul, Pro hac vice
 71 S. Wacker Drive, 47th Floor                     Ildefonso P. Mas, Pro hac vice
 Chicago, IL 60606                                  Akerman LLP
 Telephone: (312) 634-5700                          750 Ninth Street, N.W.
 Facsimile: (312) 424-1900                          Suite 750
 sergio.acosta@akerman.com                          Washington, D.C. 20001
                                                    Telephone: (202) 393-6222
 Attorneys for Bobby Peavler                        Facsimile: (202) 585-6223
                                                    michael.kelly@akerman.com
                                                    douglas.paul@akerman.com
                                                    ildefonso.mas@akerman.com




                                                3
                                   CERTIFICATE OF SERVICE

        I hereby certify that, on October 27, 2020, a copy of the foregoing Motion to Compel the
Production of Materials from Backup Tapes in an Accessible Form, along with the accompanying
declarations and memorandum of law, was filed using the CM/ECF electronic filing system.
Service of these filings will be made on the persons listed below by operation of the Court's
electronic filing system, and parties may access these filings through the Court's electronic filing
system.

 Lawrence Rush Atkinson                              Sean M. Berkowitz
 Kyle William Maurer                                 Eric Swibel
 U.S. Department of Justice, Criminal Division       Latham & Watkins LLP
 1400 New York Avenue NW                             330 North Wabash Avenue, Suite 2800
 Washington, DC 20005                                Chicago, IL 60611
 Telephone: 202-514-2000                             Telephone: (312) 876-7700
 lawrence.atkinson2@usdoj.gov                        Eric.Swibel@lw.com
 kyle.maurer@usdoj.gov                               Sean.Berkowitz@lw.com

 Nicholas J. Linder                                  Joshua Hamilton
 Steven DeBrota                                      Latham & Watkins LLP
 Assistant United States Attorneys                   10250 Constellation Blvd. Suite 1100
 United States Attorney's Office                     Los Angeles, CA 90067
 10 West Market Street, Suite 2100                   Telephone: (424) 653-5509
 Indianapolis, IN 46204-3048                         Joshua.Hamilton@lw.com
 nick.linder@usdoj.gov
 steve.debrota@usdoj.gov                             Attorneys for William Eric Meek

 Attorneys for the United States



                                                       /s/ Michael P. Kelly
                                                       Attorney for Bobby Peavler




                                                 4
